Dunbar, J.
(dissenting) — -I dissent. I think, under the decisions of this court in Baker v. Bicknell, 14 Wash. 29 (44 Pac. 107); Sackman v. Campbell, 15 Wash. 58 (45 Pac. 895); West Seattle Land & Imp. Co. v Herren, 16 Wash. 665 (48 Pac. 341); and Washington Central Imp. Co. v. Newlands, 11 Wash. 212 (39 Pac. 366), this judgment ought to be affirmed. Where a man personally makes a practical test of machinery before he buys, then enters into a contract of purchase, makes payments on that contract at intervals for three years, and raises no objection for two years more, nor at all, until he is sued on his contract, after five years from the time of its execution, he ought, in the interest of stability of contracts and good, sound business principles generally, to be estopped from raising the questions raised here.